442 So.2d 435 (1983)
Application of Andreas RESPONDEK for Permission to be Admitted as a Member of the Louisiana State Bar Association.
No. 83-OB-2169.
Supreme Court of Louisiana.
October 20, 1983.
Application granted. This Court interprets its rule (Section 7 of Art. XIV of the Articles of Incorporation of the Louisiana State Bar Association) to mean that a "resident alien" is an alien who is lawfully residing in the United States. Thus interpreted the rule does not violate In re Griffiths, 413 U.S. 717, 93 S.Ct. 2851, 37 L.Ed.2d 910 (1973).
DENNIS, J., concurs in granting relator's application for permission to be admitted as a member of the Louisiana State Bar Association.
MARCUS, J., dissents from the order, being of the opinion that relator should first be qualified as a "resident alien" as defined in the immigration statutes before being admitted to the Louisiana State Bar.
BLANCHE, J., dissents.